Citation Nr: 9922711	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a cerebrovascular accident.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the RO.  

In April 1999, the veteran testified at a video-conference 
hearing at the RO before this Member of the Board in 
Washington, DC.  

The Board notes that the veteran has also appealed a denial 
of payment of unauthorized medical care costs incurred when 
the veteran was treated at Charleston Area Medical Center 
during his hospitalization from May 26 to June 3, 1994.  
Final resolution of that appeal may be contingent upon the 
resolution of the certified claim; thus, the Board will not 
decide the issue at this time.  Nonetheless, the Board sees 
no reason to formally remand the unauthorized treatment 
issue, and will instead defer consideration of the issue 
until the pending matter is resolved.  



REMAND

The veteran was hospitalized at the VA Medical Center in 
Beckley, West Virginia, on May 18, 1994, complaining of 
blindness in the left eye.  It was noted that the veteran 
possibly had had frequent transient ischemic attacks.  He was 
discharged on May 20, 1994.

On May 26, 1994, the veteran was admitted to the Charleston 
Area Medical Center complaining of paralysis of the right 
arm, garbled speech and weakness of the right facial muscles 
and right leg.  The pertinent diagnoses were those of left 
middle cerebral artery occlusion producing infarction in a 
large area of the left temporal and parietal lobes; and 
probable occlusion of the left internal carotid artery with 
mild to moderate stenosis of the right internal carotid 
artery.  He was transferred to the VA Medical Center in 
Beckley on June 3, 1994.  

Later in June 1994, the veteran was transferred to the VA 
Medical Center in Richmond, Virginia.  The only medical 
evidence of the veteran's treatment there is a July 13, 1994, 
cardiac catheterization report.  

The veteran contends that he would not have suffered his 
stroke if the VA Medical Center in Beckley had treated him 
properly.  He stated that the physicians at the VA Medical 
Center in Richmond told him, in essence, that the physicians 
at Beckley should have put him on certain medications which 
would have prevented the stroke.  The complete records from 
the Richmond VA Medical Center are not in the claims folder.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for residuals of his stroke.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
and associate them with the claims 
folder.  In particular, the veteran 
should provide information concerning any 
health care providers who have attributed 
his stroke to the medical treatment (or 
absence thereof) he received from the 
Beckley VA Medical Center.  The RO should 
obtain all of the veteran's treatment and 
hospitalization records from the Richmond 
VA Medical Center.  

2.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence to support his lay assertions 
that his stroke should have been 
prevented by the physicians at the VA 
Medical Center in Beckley.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of 
compensation pursuant to 38 U.S.C.A. 
§ 1151 has been presented.  If it is 
determined that the claim is well 
grounded, then the RO should undertake a 
de novo review of the claim based on the 
evidentiary record in its entirety.  All 
indicated development should be 
undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


